          Case 1:20-cr-00110-LJL Document 94
                                          93 Filed 11/02/20 Page 1 of 1




                                                                  November 2, 2020

                                               GRANTED.
BY ECF                                         The Motion Hearing previously scheduled
The Honorable Lewis J. Liman                   for November 9, 2020 is RESCHEDULED
United States District Judge                   to November 20, 2020 at 10:30AM. Parties
Southern District of New York                  are directed to dial into the Court's
500 Pearl Street                               teleconference line at 888-251-2909 and use
New York, NY 10007                             access code 2123101.

RE:    United States v. Lawrence Ray               11/2/2020
       20 Cr. 110 (LJL)

Honorable Judge Liman:

        We write, with the consent of the Government and counsel for the alleged victim, to
request that the Court adjourn the oral argument on the motions to quash defense subpoenas
scheduled for November 9. I have discussed scheduling with all parties and respectfully request
that the Court reschedule the proceeding for Friday, November 20. The parties are available at
9:00, 10:30, and 12:00, the times we understand the MCC to be able to facilitate Mr. Ray’s
participation.
       Thank you for your time and attention to this matter.


                                            Respectfully submitted,
                                                   /s/
                                            Peggy Cross-Goldenberg
                                            Supervising Trial Attorney
                                            (212) 417-8732


cc:    AUSA Danielle Sassoon
       AUSA Mollie Bracewell
       AUSA Lindsey Keenan
       Darren A. LaVerne, Esq.
